Citation Nr: 0740938	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
myositis, currently evaluated as 10 percent disabling.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for VA medical treatment.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1963 
to August 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran claims entitlement to an increased evaluation for 
low back myositis; entitlement to compensation under 
38 U.S.C.A. § 1151 for VA medical treatment, based on a May 
2000 electromyography (EMG) examination; and entitlement to a 
total disability rating based on individual unemployability 
(TDIU).

The Board finds that the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 must be remanded.  When 
there is no willful misconduct by a veteran, disability 
resulting from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2007).  
There is no medical opinion of record that addresses whether 
the May 2000 EMG caused or aggravated a disability, whether 
any disability was related to carelessness, negligence, lack 
of proper skill, or an error in judgment by the VA care 
providers, and/or was caused by a reasonably foreseeable 
event.  38 C.F.R. § 3.361.  The Board cannot determine, 
therefore, whether the veteran is entitled to compensation 
under 38 U.S.C.A. § 1151.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (noting that when the Board finds that 
the medical evidence of record is insufficient, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).

The Board finds that the claim for entitlement to an 
increased evaluation for low back myositis must also be 
remanded.  Evaluation of low back myositis is not currently 
possible because the symptomatology is unclear.  The veteran 
has reported back pain, limitation of motion, and radiating 
pain due to low back myositis.  But the veteran has also 
claimed additional back pain, limitation of motion, and 
radiating pain due to a May 2000 EMG.  In addition, there is 
evidence of diabetic neuropathy of the lower extremities and 
other spine-related neurological issues, to include a 
possible diagnosis of arachnoiditis.  Accordingly, remand is 
required for clarification of the various diagnoses and 
symptomatology.  Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information for 
evaluation purposes).  The issue is thus also inextricably 
intertwined with the claim for entitlement to compensation 
under 38 U.S.C.A. § 1151.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (noting that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together).

The Board also finds that remand is required for the claim 
for entitlement to TDIU.  VA may not reject a claim for 
entitlement to TDIU without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
service-connected disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); see also 38 C.F.R. § 4.16(a) (2007) (holding that a 
veteran is entitled to TDIU where the veteran is unable to 
secure a substantially gainful occupation as result of 
service-connected disabilities).  There is no such medical 
opinion of record.  In addition, the issue is inextricably 
intertwined with the resolution of the claim for an increased 
evaluation because entitlement to TDIU requires consideration 
of the effect on employability of all service-connected 
disabilities.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must afford the veteran a VA 
orthopedic and neurological examination to 
determine 1) the current nature and extent 
of the orthopedic and neurological 
impairment resulting from his service-
connected low back myositis and 2) the 
current nature, etiology, and extent of 
other orthopedic and neurological spine 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further studies deemed 
relevant by the examiner must also be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, 
and clinical findings, in detail.  As to 
all information requested below, a 
complete rationale for all opinions must 
be provided, and the report prepared must 
be typed.

(A) The examiner must determine the 
currently diagnosed back disorders, to 
include whether there is currently 
diagnosed degenerative joint disease, 
degenerative disc disease, low back 
myositis, chronic lumbosacral strain, 
and/or arachnoiditis.  

(B) The examiner must determine the 
orthopedic and neurological symptomatology 
of each of the currently diagnosed back 
disorders.  The examiner must attempt to 
separate out the symptomatology of each of 
the disorders to the extent possible, and 
indicate where such a distinction is not 
possible.  If any of the currently 
diagnosed disorders do not have any 
associated neurological manifestations, 
the examiner must so state.  The examiner 
must determine which, if any, neurological 
symptoms are due to the veteran's diabetic 
neuropathy.  

(C) The examiner must opine whether the 
May 2000 EMG caused any orthopedic or 
neurological disability, to include 
arachnoiditis, and/or whether the EMG 
aggravated the veteran's low back 
myositis.  If there is disability or 
aggravation of a disability, the examiner 
must opine whether it is at least as 
likely as not that such additional 
disability or aggravation was (a) caused 
by carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination, or (b) is due to an event not 
reasonably foreseeable.  In addressing 
these questions, the examiner must opine 
whether VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider in 
conducting the EMG, or whether the EMG was 
conducted with or without the veteran's 
consent.  In determining events not 
reasonably foreseeable, the examiner must 
discuss whether or not the disability or 
aggravation is considered to be an 
ordinary risk of conducting an EMG.  If 
such risks are known, the examiner must 
discuss whether they are the type of risk 
that a reasonable health care provider 
would have disclosed to the veteran.  

(D) If there is additional disability or 
aggravation caused by the EMG, the 
examiner must determine the extent of such 
orthopedic and/or neurological impairment.  

(E) The examiner must determine the 
current extent of the orthopedic and 
neurological impairment resulting from the 
veteran's low back myositis.  The examiner 
must state whether there is any evidence 
of favorable or unfavorable ankylosis of 
the spine, and determine the range of 
motion of the veteran's lumbar spine, in 
degrees, noting by comparison the normal 
range of motion of the lumbar spine.  It 
must also be determined whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected lumbar spine disability, 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  Finally, 
an opinion must be stated as to whether 
any pain found in the lumbar spine could 
significantly limit functional ability 
during flareups or during periods of 
repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flareups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the veteran's low 
back myositis, including any noted during 
nerve conduction and/or EMG studies, to 
evaluate radiating pain, if any, that 
results from the low back myositis.  It 
must also be noted whether the veteran has 
intervertebral disc syndrome; if so, the 
examiner should state whether the veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.

Finally, the examiner must provide an 
opinion as to whether the veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the veteran's 
lumbar spine disability.

3.  The RO must afford the veteran a VA 
examination to determine the impact of his 
service-connected disabilities on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner must elicit from 
the veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment due 
only to his service-connected 
disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


